Notice of Allowability

This office communication is in response to a response filed on 12/01/2021. Claims 1-20 are allowed. 
Response to Arguments

Applicant’s arguments, see Remarks pages 10-12, with respect to claims 1 -20 have been fully considered and are persuasive.  Therefore, the rejection is withdrawn. 

With regards to Double patenting rejection. Applicant amendment’s overcome the double patenting rejection. The examiner reviews the double patenting rejection and determines that the instant application and Patent No. US 10,764,344 are distinctly different from each other. Therefore, the rejection is withdrawn.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 10-12, filed on 12/01/2021 as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Aaron R. Swehla – Reg. 64,200
The application is amended as follows:
(Currently Amended) A method comprising:
storing, by a server system, a media content event;
identifying, by the server system, a plurality of media devices that have not requested the media content event;
identifying, by the server system, a first subset of one or more media devices from the plurality of media devices that are authorized to output the media content event for presentation;
identifying, by the server system, a second subset of one or more media devices from the plurality of media devices that are not authorized to output the media content event for presentation;
transmitting, by the server system, at least part of the media content event to the first subset of one or more media devices that are authorized to present the media content 
prior to expiration of a predefined storage duration, causing transmitting, by one or more edge servers, only an initial of the media content event to the second subset of one or more media devices that are not authorized to present the media content event to cause storage of the initial of the media content event at each media device of the second subset of one or more media devices, where the one or more edge servers store the initial the[[a]] predefined storage duration and not after the expiration of the predefined storage duration; and
after the expiration of the predefined storage duration, processing an indication mapped to a particular media device of the second subset of one or more media devices, and causing, by the server system, transmission of at least another 

2.	(Currently Amended) The method as recited in claim 1, where the transmitting the at least part of the media content event to the first subset of one or more media devices comprises transmitting only [[an]] the initial portion of the media content event to cause storage of the initial portion of the media content event in each first portion of each memory medium at each media device of the first subset of one or more media devices.

(Currently Amended) The method as recited in claim 2, further comprising:
processing an indication of a request mapped to the media content event from a particular media device of the first subset of one or more media devices; and
transmitting, by the server system, at least the other 
4.	(Currently Amended) The method as recited in claim 3, where the transmitting only the initial portion 
5.	(Currently Amended) The method as recited in claim 4, further comprising:
consequent to processing the[[an]] indication of the[[a]] request mapped to the media content event and processing the[[an]] indication that the[[a]] particular media device of the second subset of one or more media devices is subsequently authorized to present the media content event, transmitting, by the server system, at least the other 

(Currently Amended) The method as recited in claim 5, where the server system stores the media content event only for the[[a]] predefined storage duration such that the media content event is no longer stored at the server system after expiration of the predefined storage duration.

7.	(Currently Amended) The method as recited in claim 6, where the transmitting the at least part of the media content event to the first subset of one or more media devices 
8.	(Currently Amended) A system comprising:
a server system comprising one or more servers that comprise one or more processing devices and memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the server system to perform operations comprising:
storing a media content event;
identifying a plurality of media devices that have not requested the media content event;
identifying a first subset of one or more media devices from the plurality of media devices that are authorized to output the media content event for presentation;

transmitting at least part of the media content event to the first subset of one or more media devices that are authorized to present the media content event to cause storage of at least the part of the media content event at each media device of the first subset of one or more media devices; 
prior to expiration of a predefined storage duration, causing transmitting by one or more edge servers only an initial of the media content event to the second subset of one or more media devices that are not authorized to present the media content event to cause storage of the initial of the media content event at each media device of the second subset of one or more media devices, where the one or more edge servers store the initial the[[a]] predefined storage duration and not after the expiration of the predefined storage duration; and
after the expiration of the predefined storage duration, processing an indication mapped to a particular media device of the second subset of one or more media devices, and causing transmission of at least another 

 the initial portion of the media content event to cause storage of the initial portion of the media content event in each first portion of each memory medium at each media device of the first subset of one or more media devices.

10.	(Currently Amended) The system as recited in claim 9, the operations further comprising:
processing an indication of a request mapped to the media content event from a particular media device of the first subset of one or more media devices; and
transmitting at least the other
11.	(Currently Amended) The system as recited in claim 10, where the transmitting only the initial portion 

12.	(Currently Amended) The system as recited in claim 11, the operations further comprising:
consequent to processing the [[an]] indication of the [[a]] request mapped to the media content event and processing the [[an]] indication that the [[a]] particular media device of the second subset of one or more media devices is subsequently authorized to other 

13.	(Currently Amended) The system as recited in claim 12, where the server system stores the media content event only for the[[a]] predefined storage duration such that the media content event is no longer stored at the server system after expiration of the predefined storage duration.

14.	(Currently Amended) The system as recited in claim 13, where the transmitting the at least part of the media content event to the first subset of one or more media devices 

15.	(Currently Amended) One or more non-transitory, machine-readable media having machine-readable instructions thereon which, when executed by one or more processing devices, cause the one or more processing devices to perform operations comprising:
causing storing a media content event;
identifying a plurality of media devices that have not requested the media content event;
identifying a first subset of one or more media devices from the plurality of media devices that are authorized to output the media content event for presentation;

causing transmitting at least part of the media content event to the first subset of one or more media devices that are authorized to present the media content event to cause storage of at least the part of the media content event at each media device of the first subset of one or more media devices; 
prior to expiration of a predefined storage duration, causing transmitting by one or more edge servers only an initial of the media content event to the second subset of one or more media devices that are not authorized to present the media content event to cause storage of the initial of the media content event at each media device of the second subset of one or more media devices, where the one or more edge servers store the initial the [[a]] predefined storage duration and not after the expiration of the predefined storage duration; and
after the expiration of the predefined storage duration, processing an indication mapped to a particular media device of the second subset of one or more media devices, and causing transmission of at least another 

16.	(Currently Amended) The one or more non-transitory, machine-readable media as recited in claim 15, where the transmitting the at least part of the media content event to the first subset of one or more media devices comprises transmitting only [[an]] the initial portion of the media 

17.	(Currently Amended) The one or more non-transitory, machine-readable media as recited in claim 16, the operations further comprising:
processing an indication of a request mapped to the media content event from a particular media device of the first subset of one or more media devices; and
causing transmitting at least the other 

18.	(Currently Amended) The one or more non-transitory, machine-readable media as recited in claim 17, where the transmitting only the initial portion 

19.	(Currently Amended) The one or more non-transitory, machine-readable media as recited in claim 18, the operations further comprising:
consequent to processing the [[an]] indication of the [[a]] request mapped to the media content event and processing the [[an]] indication that the [[a]] particular media other 

20.	(Currently Amended) The one or more non-transitory, machine-readable media as recited in claim 19, where the media content event is stored only for the [[a]] predefined storage duration such that the media content event is no longer stored after expiration of the predefined storage duration.













Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..
/YOUNES NAJI/
Primary Examiner, Art Unit 2445